DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/647,537 filed 03/16/2020 is a national stage entry of PCT/CN2020/072361 with international filing date of 01/16/2020. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 201911354912.8 filed in China on 12/25/2019) have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)) as provided on 03/16/2020.
Information Disclosure Statement
No information disclosure statement currently provided. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
MANUFACTURING METHOD OF THIN FILM TRANSISTOR PATTERN USING DIFFERENT COLOR MASKS AND MULTILAYER PHOTORESISTS, THIN FILM TRANSISTOR, AND MASK THEREOF --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite by reciting the following phrase repetitively, “being subjected to.” For example, in the limitation, “TFTs being subjected to coating a first photoresist by a spray coating device” it is ambiguous because it could mean 2 different outcomes:
(1) – it could mean that a coating is applied to the top of the first photoresist by a spray coating device. 
(2) – it could mean that the first photoresist coats the tfts and is formed by a spray coating device. 
This is extremely unclear and is only one of many limitations in claim 1 that use the aforementioned recited limitation of “being subjected to.” For purpose of examination it appears that the written description suggests that the photoresist coats the tfts. 

Dependent claims 2-5 do not alleviate the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from independent claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106405964A to Yu.
Regarding independent claim 6, Yu teaches an array substrate (see Figure 3), comprising:
a base substrate 1 (Figure 1);
a plurality of thin film transistors (TFTs) 10 (see Figures 1-3) disposed on the base substrate 1 and comprising a gate electrode 11 and a drain electrode 13;
a photoresist layer covering the TFTs 10, wherein the photoresist layer consists of at least two different colors of photoresist layers (for the blue pixel of Figure 1 there is a stack 33 of colored resists of red and blue. Quotation from translation, “step three, the first protection layer 2 above the pixel array layer 3, the blue pixel array layer 3 is composed of red 31, green 36 and blue 32 pixels are arranged in the matrix arrangement, 3, at the same time, when manufacturing the blue pixel array layer 3, between the pixel and the pixel, namely the data line 34 above the red blue stack 33, preparing red-blue flame stack 33 above the gate line 35, as shown in FIG. 2, the color resist between the pixel and the pixel stack preferably is red blue flame stack, red blue stack of good penetration rate according to need, of course, also can use other color resist stack, such as red green blue green stack resistance, stack and so on.”); and
a pixel layer (via hole 5 for pixel connection to drain 13) covering the photoresist layer 33 and electrically connected to the drain electrode 13 of the TFTs 10.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art reference of Yu does not anticipate, teach or make obvious using an alignment layer because the different color stacked resists provide alignment. 
	Regarding claims 8-10, the closest prior art reference of Yu does not anticipate, teach or make obvious the different color stacked resists for the red pixel. Even though the written description of Yu teaches of different resist color stacks these claimed color stacks are not made obvious over Y.   

Independent Claim 11 contains allowable subject matter, because Yu does not anticipate, teach or make obvious the different time exposures and the required masks as claimed.
Dependent claims 12-13 contain allowable subject matter, because they depend on the allowable subject matter of claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 November 2021
/John P. Dulka/Primary Examiner, Art Unit 2895